                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                       Case No. 3:18-cr-90-J-34JBT

DEANGELO LENARD JOHNSON


                                         ORDER

       THIS CAUSE is before the Court on Defendant Deangelo Lenard Johnson’s Motion

to Dismiss Indictment (Doc. 40; Motion), filed on August 31, 2018. The government filed

a response in opposition to the Motion on September 10, 2018.          See Response in

Opposition to Motion to Dismiss Indictment (Doc. 41; Response). Accordingly, the Motion

is ripe for review.

I.     Indictment and Relevant Statutes

       On May 23, 2018, the federal grand jury returned an Indictment (Doc. 1; Indictment)

charging Johnson with one count of possessing a firearm after being convicted of a

misdemeanor crime of domestic violence, in violation of 18 U.S.C. § 922(g)(9). As alleged

in the Indictment, the predicate misdemeanor domestic violence offense for the federal

firearm charge is a June 14, 2010, Duval County, Florida, state court conviction for

domestic battery. See Indictment at 1.

       Section 922(g)(9) makes it “unlawful for any person . . . who has been convicted in

any court of a misdemeanor crime of domestic violence, to . . . possess in or affecting

commerce, any firearm or ammunition . . . .”          18 U.S.C. § 922(g)(9).      Section

921(a)(33)(A) defines “misdemeanor crime of domestic violence” as an offense that:
                 (i) is a misdemeanor under Federal, State, or Tribal law; and

                 (ii) has, as an element, the use or attempted use of physical
                 force, or the threatened use of a deadly weapon, committed by
                 a current or former spouse, . . . [or] by a person with whom the
                 victim shares a child.

18 U.S.C. § 921(a)(33)(A) (footnote omitted). Section 921(a)(33)(B) excludes certain

persons from being considered to have been convicted of a misdemeanor crime of

domestic violence. Relevant to the instant Motion, Section 921(a)(33)(B)(ii) provides:

                 A person shall not be considered to have been convicted of [a
                 misdemeanor crime of domestic violence] if the conviction has
                 been expunged or set aside, or is an offense for which the
                 person has been pardoned or has had civil rights restored (if
                 the law of the applicable jurisdiction provides for the loss of civil
                 rights under such an offense) unless the pardon,
                 expungement, or restoration of civil rights expressly provides
                 that the person may not ship, transport, possess, or receive
                 firearms.

18 U.S.C. § 921(a)(33)(B)(ii) (emphasis added).1

II.     Discussion

        In the Motion, Johnson moves to dismiss the Indictment pursuant to Federal Rule

of Criminal Procedure 12(b)(3)(B)(v) for failure to state an offense. See Motion at 1.

Relying on Section 921(a)(33)(B)(ii)’s “civil rights restored” exclusion, Johnson argues that

his state court misdemeanor conviction does not qualify as a § 922(g)(9) predicate offense

because it did not result in a revocation of Johnson’s civil rights.2 Id. at 3. Johnson

reasons that, for purposes of § 921(a)(33)(B)(ii), rights retained are equivalent to rights



        1
          The other exclusions, which are not relevant here, exclude persons who were not represented by
counsel, who did not receive a jury trial to which they were entitled, or who did not knowingly and intelligently
waive their right to a jury trial when entering a guilty plea. See 18 U.S.C. § 921(a)(33)(B)(i).
        2
          Like most states, Florida does not strip civil rights from individuals convicted of a misdemeanor.
See Fla. Stat. §§ 790.23, 790.233. See also Logan v. United States, 552 U.S. 23, 31 (2007) (“Persons
convicted of misdemeanors, however, even if they are repeat offenders, generally retain their civil rights and
are not subject to firearms disabilities.”).



                                                       2
revoked but later restored. Id. In Response, the government maintains that Johnson’s

argument is foreclosed by the United States Supreme Court’s holding in Logan v. United

States, 552 U.S. 23 (2007). The Court agrees.

        In Logan, the defendant pleaded guilty to being a felon in possession of a firearm,

in violation of § 922(g)(1), which makes it unlawful for any person “who has been convicted

of . . . a crime punishable by imprisonment for a term exceeding one year” to possess a

firearm. 18 U.S.C. § 922(g)(1). Logan’s criminal history included three prior state court

misdemeanor convictions, each punishable by a 3-year maximum sentence, which “led

the District Court to impose a 15-year prison term, the minimum sentence mandated by

the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1) (2000 ed., Supp. V).”

Logan, 552 U.S. at 26. Logan challenged his ACCA sentence enhancement on appeal,

arguing that his “misdemeanor convictions did not qualify as ACCA predicate offenses

because they caused no loss of his civil rights” and therefore fell within a relevant

exclusion.      Id. at 29.     Pertinent to Logan’s appeal, § 921(a)(20) provides that: “Any

conviction which has been expunged, or set aside or for which a person has been

pardoned or has had civil rights restored shall not be considered a conviction for purposes

of this chapter, unless such pardon, expungement, or restoration of civil rights expressly

provides that the person may not ship, transport, possess, or receive firearms.” 3 18

U.S.C. § 921(a)(20).




         3
           Although § 921(a)(20)’s exclusion tracks the language of 921(a)(33)(B)(ii), it does not contain the
§ 921(a)(33) parenthetical recognizing that in some jurisdictions a misdemeanor conviction does not provide
for the loss of civil rights. Compare 18 U.S.C. § 921(a)(20), with § 921(a)(33)(B)(ii) (“A person shall not be
considered to have been convicted of [a misdemeanor crime of domestic violence] if the conviction . . . is an
offense for which the person . . . has had civil rights restored (if the law of the applicable jurisdiction provides
for the loss of civil rights under such an offense) . . . .) (emphasis added).



                                                         3
       In rejecting Logan’s argument that “[r]ights retained . . . are functionally equivalent

to rights revoked but later restored,” Logan, 552 U.S. at 29, the Supreme Court applied

the ordinary meaning of § 921(a)(20)’s text and held “that the words ‘civil rights restored’

do not cover the case of an offender who lost no civil rights.” Id. at 37. Importantly, the

Court relied on Congress’s enactment of §§ 922(g)(9), the offense with which Johnson is

charged, and 921(a)(33)(B)(ii) as support for its conclusion that Congress did not intend

for the “civil rights restored” exemption to apply to offenders who never had their civil rights

revoked.     Id. at 35-36.     Indeed, the Supreme Court specifically stated that the

parenthetical qualification contained in § 921(a)(33)(B)(ii) “shows that the words ‘civil rights

restored’ do not cover a person whose civil rights were never taken away.” Id. (citation

omitted). Thus, although the Supreme Court was addressing a slightly different “civil

rights restored” exception in the context of the ACCA, the Court’s holding in Logan is

undoubtably controlling here.

       Additionally, appellate courts considering this issue before and after Logan have

rejected the argument presented by Johnson. See, e.g., United States v. Bridges, 469 F.

App’x 430, 431 (6th Cir. 2012) (“[T]he ‘civil rights restored’ clause . . . does not apply to an

offender such as Bridges who lost no civil rights.”); United States v. Brailey, 408 F.3d 609,

612 (9th Cir. 2005) (“Brailey’s civil rights could not have been ‘restored’ in 2000 within the

meaning of the federal exception because his misdemeanor conviction had not resulted in

the loss of his civil rights as expressly required to qualify for the federal exception.”); United

States v. Jennings, 323 F.3d 263, 275 (4th Cir. 2003) (“Because Jennings’ civil rights were

neither revoked nor restored, he cannot take advantage of the restoration exception of 18

U.S.C. § 921(a)(33)(B)(ii). Accordingly, the district court did not err when it refused to




                                                4
dismiss Jennings’ indictment on the ground that he met the restoration exception of 18

U.S.C. § 921(a)(33)(B)(ii).”); United States v. Keeney, 241 F.3d 1040, 1043 (8th Cir. 2001)

(“[A] defendant must have lost his or her civil rights pursuant to state statute in order to

assert that the restoration exception is applicable.”).

        Here, Johnson was charged with a violation of § 922(g)(9) based upon an alleged

prior conviction “of a misdemeanor crime of domestic violence, that is, Domestic Battery,”

in violation of Florida law. Indictment at 1. As noted by Johnson, under Florida law, such

a misdemeanor conviction does not result in a revocation of his civil rights or effect his

state law right to possess a firearm. See Motion at ¶¶ 8, 10. However, Federal law treats

misdemeanor convictions for domestic violence differently. Pursuant to § 922(g)(9), it is

unlawful for a person convicted of a “misdemeanor crime of domestic violence” to possess

a firearm “in or affecting interstate commerce.”             18 U.S.C. § 922(g)(9).         Although §

921(a)(33)(B)(ii) excludes from the ambit of § 922(g)(9) a person who “has had civil rights

restored (if the law of the applicable jurisdiction provides for the loss of civil rights under

such an offense),” this exclusion has no applicability to Johnson.                           Johnson’s

misdemeanor conviction did not result in a revocation of his civil rights. Thus, he cannot

benefit from the “civil rights restored” exception contained in 18 U.S.C. § 921(a)(33)(B)(ii).4

See Logan, 552 U.S. at 35-37. As such, the Motion is due to be denied.




        4
         In the Motion, Johnson relies on United States v. Castleman, 572 U.S. 157 (2014). However, the
Court in Castleman did not evaluate the § 921(a)(33)(B)(ii) “civil rights restored” exception. Instead, it
considered the issue of what constitutes “physical force” under § 921(a)(33)(A).



                                                    5
      Accordingly, it is ORDERED:

      1. Defendant Deangelo Lenard Johnson’s Motion to Dismiss Indictment (Doc. 40)

         is DENIED.

      2. The status conference set for November 19, 2018, at 3:00 p.m. is reset for

         Thursday, November 8, 2018, at 11:30 a.m. in Courtroom 10B. Defendant is

         required to be present.

      DONE AND ORDERED in Jacksonville, Florida on November 2, 2018.




lc23
Copies to:
Counsel of Record




                                        6
